SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 11-K /X/ Annual report pursuant to section 15(d) of the Securities Exchange Act of 1934 [no fee required, effective October 7, 1996] for the year ended December 31, 2009. OR /_/ Transition report pursuant to section 15(d) of the Securities Exchange Act of 1934 [no fee required] Commission file number 1-12551 A.Full title of the Plan: Nashua Corporation Employees’ Savings Plan B. Name of the issuer of the securities held pursuant to the plan and the address of its principal executive office: Cenveo, Inc. One Canterbury Green 201 Broad Street Stamford, CT 06901 Audited Financial Statements and supplemental schedule Nashua Corporation Employees’ Savings Plan Years Ended December 31, 2009 and 2008 Nashua Corporation Employees’ Savings Plan Audited Financial Statements and Supplemental Schedule Years Ended December 31, 2009 and 2008 Contents Report of Independent Registered Public Accounting Firm 1 Report of Independent Registered Public Accounting Firm 2 Audited Financial Statements Statements of Net Assets Available for Benefits 3 Statements of Changes in Net Assets Available for Benefits 4 Notes to Financial Statements 5 Supplemental Schedule Schedule H, Line 4i – Schedule of Assets (Held at End of Year) 14 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Plan Administrator and Participants Nashua Corporation Employees’ Savings Plan We have audited the accompanying statement of net assets available for benefits of the Nashua Corporation Employees’ Savings Plan (the Plan) as of December 31, 2009, and the related statement of changes in net assets available for benefits for the year ended December 31, 2009.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the auditing standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Nashua Corporation Employees’ Savings Plan as of December 31, 2009, and the changes in net assets available for benefits for the year ended December 31, 2009, in conformity with U.S. generally accepted accounting principles. Our audit was made for the purpose of forming an opinion on the basic financial statements taken as a whole.The supplemental schedule of assets (held at end of year) as of December 31, 2009, is presented for the purpose of additional analysis and is not a required part of the basic financial statements, but is supplementary information required by the United States Department of Labor Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.The supplemental schedule is the responsibility of the Plan’s management.The supplemental schedule has been subjected to the auditing procedures applied in the audit of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ Baker Newman and Noyes, LLC Manchester, New Hampshire June 29, 2010 Report of Independent Registered Public Accounting Firm To the Plan Administrator and Participants Nashua Corporation Employees’ Savings Plan We have audited the accompanying statement of net assets available for benefits of Nashua Corporation Employees’ Savings Plan as of December31, 2008, and the related statement of changes in net assets available for benefits for the year then ended. These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Plan’s internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan at December31, 2008, and the changes in its net assets available for benefits for the year then ended, in conformity with U.S. generally accepted accounting principles. /s/ Ernst & Young LLP Boston, Massachusetts June19, 2009 2 Nashua Corporation Employees’ Savings Plan Statements of Net Assets Available for Benefits December 31 Assets Investments, at fair value $ $ Interest-bearing cash Total investments Receivables: Employer’s contribution - Net assets available for benefits at fair value Adjustment from fair value to contract value for fully benefit-responsive investment contracts Net assets available for benefits $ $ See accompanying notes. 3 Nashua Corporation Employees’ Savings Plan Statements of Changes in Net Assets Available for Benefits Year Ended December 31 Additions Interest and dividends $ $ Net appreciation (depreciation) in fair value of investments ) ) Contributions: Participants Employer Rollovers Total additions – net of investment income (loss) ) Deductions Benefits paid Administrative expenses Total deductions Net increase (decrease) ) Net assets available for benefits at beginning of year Net assets available for benefits at end of year $ $ See accompanying notes. 4 Nashua Corporation Employees’ Savings Plan Notes to Financial Statements December 31, 2009 1. Description of Plan The following description of the Nashua Corporation Employees’ Savings Plan (the Plan) provides only general information. Participants should refer to the Summary Plan Description and Plan agreement for a more complete description of the Plan’s provisions. General The Plan is a defined contribution plan covering eligible employees, as defined in the Plan, of Nashua Corporation (the Company), which is now owned by Cenveo, Inc. On September 15, 2009, Cenveo, Inc. acquired all of the stock of the Company. The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (ERISA). Contributions and Funding Each year, participants may contribute from 1% up to 100% of pretax annual compensation, as defined in the Plan and subject to Internal Revenue Service limitations. Participants may also contribute amounts representing distributions from other qualified defined benefit or defined contribution plans. The Plan was amended to eliminate the employer contribution, excluding employees under collective bargaining agreements in Nebraska and California. This change was effective January1, 2009. Prior to the Amendment employer contributions were 50% of the first 7% of base compensation that a participant contributes to the plan. The Plan also provides that eligible employees may receive a profit sharing contribution. Such amount, if any, is determined by the management of the Company. For both the years ended December 31, 2009 and 2008, there were no profit sharing contributions. 5 Nashua Corporation Employees’ Savings Plan Notes to Financial Statements (continued) 1. Description of Plan (continued) Upon enrollment, participants can direct their contributions and the Company’s matching contributions into any of the Plan’s fund options. Participants may change their investment options daily. Participant Accounts Each participant’s account is credited with the participant’s contributions, allocations of the Company’s contributions, plan earnings, and expenses, as applicable. The benefit to which a participant is entitled is the benefit that can be provided from the participant’s vested account. Vesting Participants are immediately vested in all contributions, plus actual earnings thereon. Participant Loans Participants may borrow from their fund accounts a minimum of $1,000, up to a maximum equal to the lesser of $50,000, or 50%, of their vested account balance. Loan terms range from one year to five years, or up to 20 years for the purchase of a primary residence. The loans are secured by the balance in the participant’s account, and bear interest at a fixed rate commensurate with local prevailing rates, as determined quarterly by the plan administrator. Principal and interest is paid ratably through payroll deductions. Payment of Benefits On termination of service, death, disability, or retirement, a participant may receive a lump-sum amount equal to the vested value of his or her account, or elect to receive other optional forms of payment as described in the Plan document. Plan Termination Although it has not expressed any intent to do so, the Company has the right under the Plan to discontinue its contributions at any time, and to terminate the Plan subject to the provisions of ERISA. Refer to Note 9 regarding a merger of the plan. 6 Nashua Corporation Employees’ Savings Plan Notes to Financial Statements (continued) 2. Summary of Accounting Policies Basis of Accounting The financial statements have been prepared on the accrual basis of accounting. Investment Valuation and Income Recognition Investments are valued at fair value. Shares of mutual funds are valued at quoted market prices, which represent the net asset values of shares held by the Plan at year end. The fair value of participation units owned by the Plan in the common/collective trust (Fidelity Managed Income Portfolio) is based upon the fair value of the underlying investments. The participant loans are valued at their outstanding balances, which approximate fair value. Investments in the Company stock fund are measured in units of participation, and include shares of Company stock, short-term investments, and, at times, receivables and payables arising from unsettled stock trades. The trustee determines a daily net asset value (NAV) for each unit. The Fidelity Managed Income Portfolio invests in fully benefit-responsive investment contracts. These investment contracts are recorded at fair value (Note 4); however, since these contracts are fully benefit-responsive, an adjustment is reflected in the statements of net assets available for benefits to present these investments at contract value. Contract value is the relevant measurement attributable to fully benefit-responsive investment contracts because contract value is the amount participants would receive if they were to initiate permitted transactions under the terms of the Plan. The contract value represents contributions plus earnings, less participant withdrawals and administrative expenses. Purchases and sales of securities are recorded on a trade-date basis. Interest income is recorded on the accrual basis. Dividends are recorded on the ex-dividend date. Administrative Expenses Substantially all expenses of the Plan are paid by the Company. Certain expenses related to participant loans are paid by the Plan through a reduction of participant accounts. 7 Nashua Corporation Employees’ Savings Plan Notes to Financial Statements (continued) 2. Summary of Accounting Policies (continued) Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates that affect the amounts reported in the financial statements and accompanying notes. Actual results could differ from those estimates. New Accounting Pronouncements In January 2010, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update No. 2010-06, Improving Disclosures about Fair Value Measurements (Topic 820) – Fair Value Measurements and Disclosures (ASU 2010-06) to add additional disclosures about the different classes of assets and liabilities measured at fair value, the valuation techniques and inputs used, the activity in Level 3 fair value measurements, and the transfers between Levels 1, 2, and 3. Levels 1, 2, and 3 of fair value measurements are defined in Note 4. The Plan will adopt this new accounting standards update in the year ending December 31, 2010 except for the provisions of this update that will be effective in the year ending December 31, 2011. The Plan is currently evaluating the impact of its pending adoption on the Plan’s financial statements. Reclassifications Certain prior year amounts have been reclassified to conform to the current year presentation in accordance with new updates under Accounting Standards Codification (ASC) 820 - Fair Value Measurements and Disclosures (Note 4). 8 Nashua Corporation Employees’ Savings Plan Notes to Financial Statements (continued) 3. Investments During 2009 and 2008, the Plan’s investments (including investments purchased, sold, and held during the year) appreciated (depreciated) in fair value as determined by quoted market prices as follows: Net Appreciation (Depreciation) in Fair Value of Investments Shares of common stock $ $ ) Shares of mutual funds ) Net appreciation (depreciation) in fair value of investments $ $ ) Investments that represent 5% or more of the Plan’s net assets available for benefits are as follows: December 31 Fidelity Managed Income Portfolio (contract value) ** $ $ Fidelity Contrafund Fidelity Growth Company Fund Fidelity Magellan Fund Fidelity Freedom 2010 Fund Morgan Stanley Institutional Fund, Inc, – Emerging Markets Portfolio * Fidelity US Bond Index * * Investment is less than 5% threshold. **
